Title: From George Washington to Major General Stirling, 25 September 1777
From: Washington, George
To: Stirling, Lord (né William Alexander)



My Lord,
Head Quarters [near Pottsgrove, Pa.]Sep: 25th 1777. 11 Oclock A.M.

I have your favor of 8 Oclock now before me, & am surprized to find the Enemy in the same situation after the movement which they appear’d to be making, according to the Information given by Genl Reed.
I am sorry the Piquets March’d from hence yesterday, & I am still more concern’d that Genl Armstrong with the Militia moved to the Trap as it was owing to a mistake they were not halted along with the other Troops at this place; the countermand of the March being intended for the whole, tho^I presume it never reached Genl Armstrong.
Under these circumstances, and the present appearance of the Weather (which has induced me to pitch our Tents, and see what the Clouds have in charge) I mean to Halt here, at least to day especially as I find Genl Wayne will not be up till night (if then) and Smallwood not till to morrow, I should be glad therefore if your Lordship would consult Genl Armstrong & the other Genl Officers with you, and determine whether it will be best for you to March back the Picquets, & for Maxwells Corps to join their respective Brigades immediately, or wait till to morrow.

That you may be the better enabled to determine this point I am to inform you, that I have directed Genl McDougall to Halt at a place Mark’d in the Map Markeys, on the Skippack Road, between Welgers and Pennebakers Mill (at a Star in the Fork of Perkiomy) and Officers are gone out to view the ground thereabouts, to see if it wd be a convenient Situation to Assemble our Troops at, & form a Camp; at the same time I must add that the Currt Sentiment of the Genl Officers here, is, that it is too near the Enemy till we are in a better condition to meet them on any Ground than we seem to be at present. I shall only add that the reason for halting McDougal there, is, to save him the fatiegue of a Countermarch if we should move that way, as his Troops must be greatly fatiegued by the length, & (of late) the rapidity of his March to form a junction with us. How far his Situation there may be eligable, a few hours, with the Intelligence they may bring, will probably determine—Your Lordship will as before desired take the Sentiments of the Officers with you on these matters & let me know the result. I am Yr Lordships Most Obedt

Go: Washington

